Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-13-2009

Claude Clark v. SEPTA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1531




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Claude Clark v. SEPTA" (2009). 2009 Decisions. Paper 2044.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2044


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-1531


                                CLAUDE J. CLARK,

                                               Appellant

                                          v.

     SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY



                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                               (D.C. No. 06-cv-04497)
                     District Judge: Honorable Paul S. Diamond


                             Submitted December 8, 2008

                 Before: MCKEE, SMITH and ROTH, Circuit Judges.

                               (Filed: January 13, 2009)



                                      OPINION


MCKEE, Circuit Judge.

      Claude Clark appeals the district court’s grant of summary judgment in favor of

the Southeastern Pennsylvania Transportation Agency (“SEPTA”) and against him on the

                                          1
claim he brought under the Americans with Disability Act, the Rehabilitation Act and

Pennsylvania Human Relations Act.

       Since we write primarily for the parties who are familiar with the background of

this case, we need not repeat the factual or procedural history. We have reviewed Judge

Diamond’s thoughtful and careful Memorandum, dated January 24, 2008, in which the

district court explains why defendant is entitled to summary judgment and why plaintiff

is not. We can add little to the district court’s analysis and will therefore affirm

substantially for the reasons set forth in that Memorandum.




                                              2